ORDER

PER CURIAM.
Larry Haman (“Claimant”) appeals from the order of the Labor and Industrial Commission (“Commission”) denying his claim for unemployment compensation. The Commission found that Royal Oaks Chrysler/Dodge (“Employer”) had good cause for failing to participate in a telephone hearing in September 2005, and that Claimant did not quit with good cause, and was disqualified from receiving benefits.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*703formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).